RMB Props. v American Realty Capital III, LLC (2017 NY Slip Op 02159)





RMB Props. v American Realty Capital III, LLC


2017 NY Slip Op 02159


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Sweeny, J.P., Richter, Moskowitz, Feinman, Gische, JJ.


3503 654491/13

[*1]RMB Properties, Plaintiff-Appellant,
vAmerican Realty Capital III, LLC, et al., Defendants-Respondents.


Kennedy Berg LLP, New York (James W. Kennedy of counsel), for appellant.
Morrison Cohen LLP, New York (Y. David Scharf of counsel), for respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Jennifer G. Schecter, J.), entered August 31, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from
be and the same is hereby affirmed for the reasons stated by Schecter, J., without costs and disbursements.
ENTERED: MARCH 23, 2017
CLERK